UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 29, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 47467 Fremont Boulevard, Fremont, California 94538 (Address of principal executive offices including Zip Code) (510) 897-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of May 31, 2017, the Company had 38,196,163shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED APRIL 29, 2017 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of April 29, 2017andJanuary28, 2017 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended April 29, 2017 and April 30, 2016 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three months ended April 29, 2017 and April 30, 2016 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended April 29, 2017 and April 30, 2016 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Exhibit index 26 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) April 29 , 201 7 January 28 , 201 7 ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net of allowances of $1,641 as of April 29, 2017 and $1,630 as of January 28, 2017 Inventory Prepaid expenses and other current assets Total current assets Software, equipment and leasehold improvements, net Intangible assets, net Goodwill Deferred tax assets Long-term investments Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities Income taxes payable Long-term deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Shareholders ’ equity Preferred stock; no par value, authorized 2,000,000 shares, none issued and outstanding - - Common stock and additional paid-in capital; no par value; 100,000,000 shares authorized; 42,855,633 issued and 38,179,884 outstanding as of April 29, 2017 and 42,806,279 issued and 38,130,530 outstanding as of January 28, 2017 Treasury stock, at cost, 4,675,749 shares as of April 29, 2017 and January 28, 2017 ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders ’ equity Total liabilities and shareholders ’ equity $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended April 29 , 201 7 April 30 , 201 6 Net revenue $ $ Cost of revenue 29,774 Gross profit Operating expenses Research and development Sales and marketing General and administrative Impairment of IP - Total operating expenses Loss from operations ) ) Interest and other expense, net ) (751 ) Loss before income taxes ) ) Provision for income taxes 1,332 Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in computing net loss per share: Basic 36,872 Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended April 29 , 7 April 30 , 6 Net loss $ ) $ ) Other comprehensive income: Change in currency translation adjustments, net of tax Change in unrealized gains on marketable securities, net of tax 3 21 Other comprehensive income Comprehensive loss $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended April 29 , 201 7 April 30 , 201 6 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for (recovery of) sales returns, discounts and doubtful accounts 11 ) Deferred income taxes ) ) Impairment of IP - Impairment of privately-held investment - Other non-cash activities - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses, other current and non-current assets ) ) Accounts payable ) Other long-term liabilities, accrued liabilities, compensation and related benefits Income taxes payable Net cash provided by (used in) operating activities ) Cash flows from investing activities Restricted cash ) 77 Sales and maturities of marketable securities 11 Purchases of software, equipment and leasehold improvements ) ) Purchases of IP ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net proceeds from exercise of employee stock options and stock purchase rights 6 Net share settlement of equity awards issued to employees ) ) Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents 8 88 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $ 349 $ 383 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a provider of intelligent platforms for use in a variety of home entertainment and home control appliances. We sell our products into two primary target markets which are the Connected Smart TV Platforms and Internet of Things (“IoT”) Devices markets. Our integrated system-on-chip (“SoC”) solutions serve as the foundation for some of the world’s leading consumer products, including televisions, media connectivity, smart home, and mobile IoT products . A majority of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers (“OEMs”), and Original Design Manufacturers (“ODMs”). We derive a portion of our revenue from licensing and other activities, including licensing of our software development kits, and engineering support services for hardware and software. Basis of presentation: The unaudited condensed consolidated financial statements include the accounts of Sigma Designs, Inc. and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The first quarter of fiscal 2018 and fiscal 2017 ended on April 29, 2017 (91 days) and April 30, 2016 (91 days), respectively. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended January 28, 2017, included in our fiscal 2017 Annual Report on Form 10-K, as filed with the SEC on March 30, 2017, referred to as our fiscal 2017 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at April 29, 2017 and January 28, 2017, the consolidated results of our operations for the three months ended April 29, 2017 and April 30, 2016, and the consolidated cash flows for the three months ended April 29, 2017 and April 30, 2016.The results of operations for the three months ended April 29, 2017 are not necessarily indicative of the results to be expected for future quarters or the full year. There have been no significant changes in our critical accounting policies during the three months ended April 29, 2017, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended January 28, 2017. For a complete summary of our significant accounting policies, refer to Note 1, "Organization and Summary of Significant Accounting Policies”, in Part II, Item 8 of our fiscal 2017 Annual Report. Recently adopted accounting pronouncements In March 2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.The amendment simplifies several aspects of the accounting for share-based payments, including the accounting for income taxes and forfeitures, as well as the classification on the statements of cash flows. We adopted this ASU in the first quarter of fiscal 2018 by recording the cumulative impact through an increase in retained earnings of $4.6 million. Stock-based compensation excess tax benefits or deficiencies are now reflected in the condensed consolidated statements of operations as a component of the provision for income taxes, whereas they previously were recognized in equity. The presentation requirements for cash flows related to employee taxes paid for withheld shares had no impact to all periods presented on our condensed consolidated statements of cash flows since such cash flows have historically been presented as a financing activity. We have elected to account for forfeitures as they occur and therefore, stock-based compensation expense for the three months ended April 29, 2017 has been calculated based on actual forfeitures in our condensed consolidated statements of operations, rather than our previous approach which was net of estimated forfeitures. The net cumulative effect of this change was less than $0.1 million and recognized as anincrease to paid-in capital as of January 29, 2017. In July 2015, the FASB issued ASU No. 2015-11, Simplifying the Measurement of Inventory. Under this ASU, the measurement principle for inventory changed from the lower of cost or market value to the lower of cost and net realizable value. Net realizable value is the estimated selling price in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. We adopted this ASU in the first quarter of fiscal 2018 with no material impact on our condensed consolidated financial statements. 6 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Recently issued a ccounting pronouncements n ot y et effective: Recent accounting pronouncements expected to impact our operations that are not yet effective are summarized as follows: In November 2016, the FASB issued ASU No. 2016-18, Statement of Cash Flows (Topic 230): Restricted Cash (“ASU 2016-18”). The update provides guidance on the presentation of restricted cash or restricted cash equivalents in the statement of cash flows.We will not be required to adopt ASU 2016-18 until the commencement of our first quarter of fiscal 2019, but early adoption is permitted. The adoption of this ASU is not expected to have a material impact on our consolidated financial statements. In October 2016, the FASB issued ASU No. 2016-16, Income Taxes (Topic 740): Intra-Entity Transfers of Assets Other Than Inventory (“ASU 2016-16”), which requires the recognition of the income tax consequences of an intra-entity transfer of an asset, other than inventory, when the transfer occurs. ASU 2016-16 is effective for us beginning in the first quarter of fiscal 2019 and early adoption is permitted. We are currently evaluating the impact that this ASU will have on our consolidated financial statements. In February 2016, the FASBissued ASU No. 2016-02,Leases (Topic 842)(“ASU 2016-02”), which requires lessees to recognize all leases, including operating leases, on the balance sheet as a lease asset or lease liability, unless the lease is a short-term lease. ASU 2016-02 also requires additional disclosures regarding leasing arrangements. ASU 2016-02 is effective for us beginning in the first quarter of fiscal 2020 and early adoption is permitted. We are currently evaluating the impact, and expect the ASU will have a material impact on our consolidated financial statements, primarily to the consolidated balance sheets and related disclosures . In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”), which amends the existing accounting standards for revenue recognition. ASU 2014-09 is based on principles that govern the recognition of revenue at an amount an entity expects to be entitled when products or services are transferred to customers. ASU 2014-09 is effective for us beginning in the first quarter of fiscal 2019 and early adoption is permitted. Subsequently, the FASB has issued the following standards related to ASU 2014-09: ASU No.2016-08, Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (“ASU 2016-08”); ASU No. 2016-10, Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing (“ASU 2016-10”); ASU No. 2016-12, Revenue from Contracts with Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients (“ASU 2016-12”) and ASU No. 2016-20, Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers (“ASU 2016-20”). We must adopt ASU 2016-08, ASU 2016-10, ASU 2016-12 and ASU 2016-20 with ASU 2014-09 (collectively, the “new revenue standards”).We currently expect to adopt Topic 606 as of February 4, 2018, using the modified retrospective transition method applied to those contracts that were not completed as of that date. Upon adoption, we will recognize the cumulative effect of adopting this guidance as an adjustment to our opening balance of retained earnings. Prior periods will not be retrospectively adjusted. We expect the adoption of Topic 606 will not have a material impact to our consolidated financial statements. 2. Cash, cash equivalents and marketable securities As of both April 29, 2017 and January 28, 2017, we had $0.3 million, of restricted cash related to an office-space operating lease and other transactions which are not included in the amounts below. Cash, cash equivalents and marketable securities consist of the following (in thousands): April 29 , 201 7 January 28, 2017 Book Value Net Unrealized Losses Fair Value Book Value Net Unrealized Losses Fair Value Money market funds $ $ - $ $ $ - $ Corporate bonds - (1 ) Fixed income mutual funds (3 ) (4 ) Total cash equivalents and marketable securities $ $ (3 ) $ $ (5 ) Cash on hand held in the United States Cash on hand held overseas Total cash on hand Total cash, cash equivalents and marketable securities $ $ Reported as: Cash and cash equivalents $ $ Short-term marketable securities $ $ The amortized cost and estimated fair value of cash equivalents and marketable securities have a contractual maturity of one year or less. 7 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. Fair values of assets and liabilities Determination of fair value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency. The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. The tables below present the balances of our assets and liabilities measured at fair value on a recurring basis as of April 29, 2017 and January 28, 2017 (in thousands): April 29, 2017 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ $ $ - $ - Corporate bonds - - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Total assets measured at fair value $ $ $ - $ - January 28, 2017 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ $ $ - $ - Corporate bonds - - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Total assets measured at fair value $ $ $ - $ - Assets measured and recorded at fair value on a non-recurring basis Our non-marketable preferred stock investments in privately-held companies are recorded at cost and are adjusted to fair value only in the event that they become other-than-temporarily impaired. As of April 29, 2017, we held an equity investment in one privately-held company with a carrying value of $2.0 million. Our President and Chief Executive Officer is a member of the Board of Directors of this company. We did not identify any events or changes in circumstances that may have had a significant adverse effect on the fair value of this investment during the three months ended April 29, 2017 and April 30, 2016. Our equity investment in this privately-held company constituted less than a 20% ownership position. Furthermore, we do not believe that we have the ability to exert significant influence over this company. 8 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 4. Supplemental financial information Inventory consists of the following (in thousands): April 29 , 201 7 January 28 , 201 7 Wafers and other purchased materials $ $ Work-in-process Finished goods Total inventory $ $ Prepaid expenses and other current assets consist of the following (in thousands): April 29 , 201 7 January 28 , 201 7 Prepayments for taxes $ $ Non-operating receivable Prepayments for royalties Other current assets Total prepaid expenses and other current assets $ $ Software, equipment and leasehold improvements consist of the following (in thousands, except for years): Estimated Useful Lives ( Y ears) April 29 , 201 7 January 28 , 201 7 Software 3 - 5 $ $ Mask sets 3 Equipment 3 Office equipment and furniture 3 - 5 Leasehold improvements 1 - 5 Total Less: Accumulated depreciation and amortization ) ) Total software, equipment and leasehold improvements, net $ $ The table above includes, as of April 29, 2017, mask sets, net of amortization, of $2.6 million, which represents our share of the cost incurred in connection with the collaborative arrangement discussed in Note 11. Software, equipment and leasehold improvement depreciation and amortization expense for the three months ended April 29, 2017 and April 30, 2016 was $2.7 million and $3.4 million, respectively. Accrued liabilities consist of the following (in thousands): April 29 , 201 7 January 28 , 201 7 License fees $ $ Income taxes payable, current portion Rebates Royalties Warranty Deferred revenue Other accrued liabilities Total accrued liabilities $ $ The following table summarizes activity related to accrued rebates (in thousands): Three months ended April 29, 2017 Beginning balance $ Charged as a reduction of revenue Payments ) Ending balance $ 9 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 5. Intangible assets The tables below present the balances of our intangible assets (in thousands, except for years): April 29, 2017 Gross Value Impairment Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ January 28, 2017 Gross Value Impairment Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ Acquired intangible assets represent intangible assets acquired through business combinations. Purchased intellectual property (“IP”) represents intangible assets acquired through direct purchases of licensed technology from vendors which is incorporated into our products. Purchased IP not yet deployed relates to purchased IP from third parties for our products that are currently in development. We begin amortizing such IP upon the earlier of the beginning of the term of the license agreement, as appropriate, or at the time we begin shipment of the associated products into which such IP is incorporated. The table above includes, as of April 29, 2017, purchased IP not yet deployed of $0.8 million, which represents our share of the cost incurred in connection with the collaborative arrangement discussed in Note 11. As part of our restructuring plan as discussed in Note 7, we recorded an impairment charge of $3.0 million for purchased IP not yet deployed for the three months ended April 29, 2017. The following table presents the amortization of intangible assets in the accompanying condensed consolidated statements of operations (in thousands): Three Months Ended April 29 , 201 7 April 30 , 201 6 Cost of revenue $ $ Operating expenses Total intangibles amortization expense $ $ As of April 29, 2017, we expect amortization expense in future periods to be as follows (in thousands): Fiscal year Total 2018 (remaining nine months) $ Thereafter Total $ 10 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 6.Commitments and contingencies Commitments Purchase commitments We place non-cancelable orders to purchase semiconductor products from our suppliers on aneight to twelve week lead-time basis.As of April 29, 2017, the total amount of outstanding non-cancelable purchase orders was approximately $20.2 million. Third-party licensed technology In October 2015, we entered into an agreement with a vendor to purchase $6.1 million of licensed technology for integration into future iterations of our products. Payments under this agreement are being made on an annual basis from December 2015 through December 2018. As of April 29, 2017, remaining payments under this agreement totaled $3.0 million. In addition to this agreement, we have entered into other purchase arrangements for certain licensed technology; remaining payments under these agreements totaled $2.5 million as of April 29, 2017. Payments under these arrangements are being made through fiscal 2019. We havefully accrued these amounts as of April 29, 2017. Design Tools In June 2016, we entered into an agreement with a vendor to purchase design tools for $7.8 million. Payments under this agreement are being made on a quarterly basis from August 2016 through May 2019. As of April 29, 2017, remaining payments under this agreement totaled $5.9 million.In addition to this agreement, we have entered into purchase arrangements for certain design tools; remaining payments under these agreements totaled $0.6 million as of April 29, 2017. Payments under these arrangements are being made through fiscal 2019. We havefully accrued these amounts as of April 29, 2017. Royalties We pay royalties for the right to sell certain products under various license agreements. During the three months ended April 29, 2017 and April 30, 2016, we recorded gross royalty expense of $0.6 million and $1.3 million, respectively, in cost of revenue in the accompanying condensed consolidated statements of operations. Our wholly-owned subsidiary, Sigma Designs Israel SDI Ltd. (formerly CopperGate Communications, Ltd.), participated in programs sponsored by the Office of the Chief Scientist of Israel's Ministry of Industry, Trade and Labor, or the OCS, for the support of research and development activities that we conducted in Israel. Through April 29, 2017, we had obtained grants from the OCS aggregating to $5.2 million of our research and development projects in Israel. We completed the most recent of these projects in 2013. We are obligated to pay royalties to the OCS, amounting up to 4.5% of the sales of certain products up to an amount equal to the grants received, plus LIBOR-based interest. As of April 29, 2017, our remaining potential obligation under these programs was approximately $1.2 million. Contingencies Product warranty In general, we sell products with a one-year limited warranty that our products will be free from defects in material and workmanship.Warranty cost is estimated at the time revenue is recognized based on historical activity, and additionally, for any specific known product warranty issues.Accrued warranty cost includes hardware repair and/or replacement and is included in accrued liabilities in the accompanying condensed consolidated balance sheets. Details of the change in accrued warranty as of April 29, 2017 and April 30, 2016 are as follows (in thousands): Three Months Ended Balance Beginning of Period Additions and Adjustments Deductions Balance End of Period April 29, 2017 $ $ 84 $ ) $ April 30, 2016 $ $ $ ) $ 11 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Litigation From time to time, we are involved in claims and legal proceedings that arise in the ordinary course of business. We expect that the number and significance of these matters will increase as our business expands. In particular, we could face an increasing number of patent and other intellectual property claims as the number of products and competitors in our industry grows. Any claims or proceedings against us, whether meritorious or not, could be time consuming, result in costly litigation, require significant amounts of management time, result in the diversion of significant operational resources or cause us to enter into royalty or licensing agreements which, if required, may not be available on terms favorable to us. If an unfavorable outcome were to occur against us, there exists the possibility of a material adverse impact on our financial position and results of operations for the period in which the unfavorable outcome occurs and, potentially, in future periods. Advanced Micro Device, Inc. Litigation: On January 23, 2017, Advanced Micro Devices, Inc. and ATI Technologies ULC (collectively “AMD”), filed suit against us and many other named defendants, including VIZIO, Mediatek and LG in the United States District Court for the District of Delaware asserting infringement of U.S. Patent Nos. 7,633,506 and 7,796,133. On January 24, 2017, AMD instituted proceedings in the United States International Trade Commission (“ITC”) asserting infringement of U.S. Patent Nos. 7,633,506 and 7,796,133. The Delaware and ITC complaint seek unspecified monetary damages and injunctive relief. At this time, we are unable to determine the outcome of this matter and, accordingly, cannot estimate the potential financial impact this action could have on our business, operating results, cash flows or financial position. Broadcom Corporation Litigation: On March 7, 2017, Broadcom Corporation (“Broadcom”), filed suit against us in the United States District Court for the Central District of California asserting infringement of U.S. Patent No. 7,310,104. On March 8, 2017, Broadcom instituted proceedings in the United States ITC asserting infringement of U.S. Patent No. 7,310,104 and has subsequently filed a motion seeking to also assert infringement of U.S. Patent Nos. 8,284,844 and 7,590,059. The California and ITC complaint seek unspecified monetary damages and injunctive relief. At this time, we are unable to determine the outcome of this matter and, accordingly, cannot estimate the potential financial impact this action could have on our business, operating results, cash flows or financial position. Indemnifications In certain limited circumstances, we have agreed and may agree in the future to indemnify certain customers against intellectual property infringement claims from third parties related to the use of our technology. In these limited circumstances, the terms and conditions of sale or our standing agreement with such customers generally limit the scope of the available remedies to a variety of industry-standard methods including, but not limited to, a right to control the defense or settlement of any claim, procure the right for continued usage, and a right to replace or modify the infringing products to render them non-infringing. To date, we have not incurred or accrued any costs related to any claims under such indemnification provisions . Our articles of incorporation and bylaws require that we indemnify our officers and directors against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with any proceedings arising out of their services to us. In addition, we have entered into separate indemnification agreements with each of our directors and executive officers, which provide for indemnification of these individuals under similar circumstances and under additional circumstances. The indemnification obligations are more fully described in our charter documents and the form of indemnification agreement filed with our SEC reports. We purchase insurance to cover claims or a portion of the claims made against our directors and officers. Since a maximum obligation is not explicitly stated in our charter documents or in our indemnification agreements and will depend on the facts and circumstances that arise out of any future claims, if any, the overall maximum amount of the obligations cannot be reasonably estimated. Third-party licensed technology We regularly license technology from various third party licensors and incorporate that technology into our product offerings. Some of these technology licenses require us to pay royalties directly to the licensor, while others require us to report sales activities to our licensors so that royalties may be collected from our customers. From time to time, we are audited by our licensors for compliance with the terms of our license agreements. On February 10, 2017, we received a letter from one of our licensors notifying us of their intent to audit our compliance with the terms of the license agreements. On May 15, 2017, we started the audit proceedings and intend to cooperate with the licensor to bring the audit process to a resolution. At this time, we are unable to determine the outcome of this audit and, accordingly, cannot estimate the potential financial impact this audit could have on our business, operating results, cash flows or financial position. We may be required to make additional payments as a result of pending or future compliance audits. For license agreements where we have royalty obligations, we charge any settlement-related payments that we make in connection with compliance audits to cost of revenue. For license agreements where we have reporting obligations, we treat any settlement-related payments as penalties, and charge the amounts to operating expenses in sales and marketing. As of the date of this filing, we believe we are substantially in compliance with the terms of our license agreements. 12 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 7. Restructuring charges On March 24, 2017,we initiated restructuring activities(the “Fiscal 2018 Plan”) in order to realign resources with our core target markets, such as the IoT market. We expect the Fiscal 2018 Plan to be completed by the end of fiscal 2018. Our restructuring activities include targeted reductions in labor costs through headcount reductions, a facility closure, and impairment of certain purchased IP. Restructuring charges can include severance costs, infrastructure charges related to our planned facility closure, and contract cancellation and legal costs. In the first quarter of fiscal 2018, we communicated a plan of termination to several employees, which consisted of headcount reductions mainly in our North America operations.As a result, for the three months ended April 29, 2017, we recorded a restructuring charge of $0.4 million, reflected in general and administrative expense, and less than $0.1 million in cash payments. In addition, we recorded an impairment charge for purchased IP not yet deployed of $3.0 million as we no longer intend to use this IP. Our restructuring measures could negatively impact our revenue and results of operations in the future as a result of less employees developing future products and working to sell our products. 8. Earnings per share Basic net loss per share is computed by dividing net loss by the weighted-average number of common shares outstanding for the fiscal period. The weighted-average number of shares outstanding used in the computation of basic and diluted loss per share does not include the effect of the following potential outstanding shares of common stock. The effects of these potentially outstanding shares were not included in the calculation of basic and diluted loss per share because the effect would have been anti-dilutive (in thousands): Three Months Ended April 29 , 201 7 April 30 , 201 6 Stock options 2,388 Restricted stock units and awards 9. Employee benefits 401(k) tax deferred savings plan We maintain a 401(k) tax deferred savings plan for the benefit of qualified employees who are based in the United States.Under the 401(k) tax deferred savings plan, U.S. based employees may elect to reduce their current annual taxable compensation up to the statutorily prescribed limit, which is $18,000 in calendar year 2017.Employees age 50 or over may elect to contribute an additional $6,000.We made matching contributions to the 401(k) tax deferred savings plan of $0.2 million for each of the three months ended April 29, 2017 and April 30, 2016. Endowment insurance pension plan Related to our acquisition of our DTV business in May 2012, we added operations in Shanghai, China. It is required by the “Procedures of Shanghai Municipality on Endowment Insurance for Town Employees” to provide pension insurance forShanghai employees. The mandatory plan is managed by the local authority. Under the current plan, an employee will contribute 8.0% of the annual base to the plan and the employer will match 20% of the annual base. From April 2016 to March 2017, the annual base is capped at RMB 17,817 per employee and from April 2017 to March 2018, the annual base is capped at RMB 19,512 per employee . We made matching contributions of $0.6 million for both the three months ended April 29, 2017 and April 30, 2016. Retirement pension plans We maintain retirement pension plans for the benefit of qualified employees in Denmark, Taiwan, The Netherlands, and Germany. We made matching contributions under these plans of $0.2 million for each of the three months ended April 29, 2017 and April 30, 2016. Severance plan We maintain a severance plan for several Israeli employees pursuant to Israel's Severance Pay Law based on the most recent salary of the employees multiplied by the number of years of employment.Upon termination of employment, employees are entitled to one month salary for each year of employment or a portion thereof.As of April 29, 2017, we have an accrued severance liability of $0.9 million partially offset by an asset of $0.8 million of severance employee funds. We made contributions of less than $0.1 million for each of the three months ended April 29, 2017 and April 30, 2016. 13 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Employee termination benefits Termination benefits are payable when an employee is involuntarily terminated, or whenever an employee accepts voluntary termination in exchange for termination benefits. For the accounting treatment and timing recognition of involuntarily termination benefits, the Company distinguishes between one-time termination benefit arrangements and ongoing termination benefit arrangements. A one-time termination benefit arrangement is established by a termination plan and applies to a specified termination event. One-time involuntary termination benefits are recognized as a liability when the termination plan meets certain criteria and has been communicated to employees. If employees are required to render future service in order to receive these one-time termination benefits, the liability is recognized ratably over the future service period. Termination benefits other than one-time termination benefits are termination benefits for which the communication criterion is not met but that are committed to by management, or termination obligations that are not specifically determined in a new and single plan. These termination benefits include all legal, contractual and past practice termination obligations to be paid to employees in case of involuntary termination. These termination benefits are accrued for when commitment creates a present obligation to our employees for the benefits expected to be paid, when it is probable that employees will be entitled to the benefits and the amount can be reasonably estimated.
